OPINION
HUGHES, Justice.
This is a venue case. At an earlier stage in the development of this case we dismissed an appeal from the trial court’s order overruling the defendant’s plea of privilege. Corpening v. Corpening, 608 S.W.2d 329 (Tex.Civ.App.—Fort Worth 1980, rev’d and remanded, 615 S.W.2d 186 (Tex.1981). The controlling facts of this ease are stated in our previous opinion and in the Supreme Court’s opinion.
We remain convinced that the defendant waived the right to assert a plea of privilege by first filing a general denial; by making appearances at hearings; and by approving orders of the trial court. We therefore adopt by reference the conclusions stated in our previous opinion except for the conclusions relating to propriety of summary dismissal of the appeal.
Even though the conclusions previously stated do not suffice to justify summary dismissal of the appeal we hold they are sufficient to affirm the order overruling the defendant’s plea of privilege.
The judgment of the trial court is affirmed.